DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (U.S. Pub. 2021/0407234) in view of NEMCEK (U.S. Pub. 2015/0276254)

Regarding claims 1, 14 and 18,
 A system for controlling and securing smart devices within a unit of a multi-family residential or commercial property(at least [0073] teaches system use by a hotel manager, thus teaching a commercial environment), the system comprising:
 a hub (see “gateway” in fig. 1) comprising:  
a first interface configured to communicatively couple the one or more processors to a property management platform for a multi-family residential or commercial property via a wide area network (WAN) communication link ([0003] teaches that the gateway communicates with the internet); and 
a second interface configured to communicatively couple the one or more processors to a smart door lock via a non-WAN communication link, the smart door lock configured to store access credential validation information ([0003] teaches that the gateway communicates with the door lock wirelessly via methods disclosed in [0151] including BLE, ZigBee, NFC etc.), and 
where the one or more processors are configured to: 
receive control information associated with the smart door lock from the property management platform via the WAN communication link, the control information identifying one or more access credentials to be disabled or enabled with respect to the smart door lock ([0003] teaches that a user sends a command to add a password to the background through a webpage (corresponding to “property management platform”) wherein the command is transmitted to the gateway through the Internet and then transmitted to the smart door lock; ([0105] teaches that the system is configured to delete a specific password or one or more selected passwords)); 
([0077] and [0078] teach that a cloud server may generate a verification code and [0104] teaches that said verification code includes a command to delete or disable data; while [0105] and [0106] teach that the deletion/disabling of data comprises deletion/disabling of passwords); and
 transmit the command to the smart door lock via the non-WAN communication link to cause the smart door lock to modify the access credential validation information to disable or enable the one or more access credentials([0078] teaches transmitting the verification code to a keypad unit (corresponding to transmission via  “the WAN communication link” followed by transmission from the keypad unit to the lock ([0153] teaches that the keypad may send commands to the lock via Bluetooth), thus corresponding to a “non-WAN communication link”)”.
Li generally teaches in [0003] that a gateway (corresponding to a “hub”) may serve as an intermediary between the server and the lock. Li fails however, to teach that the  gateway may be provided in the form of a thermostat; and that the thermostat further comprises: 
one or more processors; and a memory communicatively coupled to the one or more processors. 
NEMCEK teaches a system whereby a user may interact with a building controller using a remote server and wherein a gateway (see [0047] ) may be integrated into a thermostat (22). This configuration of the thermostat 22, such that it includes a gateway (now reasonably corresponding to a smart thermostat hub) permits wireless communication between the internet/cloud and/or remote devices 25 via a first and/or second network (see [0048]).  Nemcek further teaches in [0057] that the thermostat may include a memory 44 and processor 40 whereby the instructions in the memory are executed by said processor.
Before the effective filing date of the invention, it would have been obvious to further modify the system of Li per the teachings of Nemcek, such that the gateway which permits communication with the smart lock, is integrated into a thermostat device, thus reducing the number of separate components required by the communication network of the system when exercising control over further smart devices.
Regarding claims 2 and 15,
Li teaches the system of claim 1, where the one or more processors are further configured to: receive second control information via the WAN communication link from the property management platform ([0003] teaches receiving a command via webpage where said webpage is interpreted as corresponding to said “property management platform”); and transmit a second command derived from the second control information to the smart door lock via the non-WAN communication link ([0072] teaches that a command which may be entered via webpage, shall trigger a desired event at the smart lock; see figure 1).
Regarding claim 3,
Li teaches the system of claim 2, where: the second command is configured to cause actuation of a locking mechanism of the smart door lock to a locked state; and the locking mechanism of the smart door lock is configurable in the locked state and an unlocked state(Li teaches that it is known in the art to, “a smart door lock  system based on a dynamic password in the prior art. The implementation process of which needs to rely on one or more wireless communication modules in a smart door lock to realize the request and sending of a password through a gateway and a cloud server…”.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 10 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,189,118 to MARCINKOWSKI in view of LI (U.S. Pub. 2021/0407234) in view of NEMCEK (U.S. Pub. 2015/0276254).
Regarding claims 1, 14 and 18,
MARCINKOWSKI teaches A system for controlling and securing smart devices within a unit of a multi-family residential or commercial property(at least [0073] teaches system use by a hotel manager, thus teaching a commercial environment), the system comprising:
 a hub (see “gateway” in fig. 1) comprising:  
a first interface configured to communicatively couple the one or more processors to a property management platform for a multi-family residential or commercial property via a wide area network (WAN) communication link; a second interface configured to communicatively couple the one or more processors to a smart door lock via a non-WAN communication link, the smart door lock configured to store access credential validation information (claim 1 teaches “A system for controlling and securing a plurality of smart devices within a unit of a multi-family residential or commercial property, the system comprising: a smart hub comprising: one or more processors; a memory communicatively coupled to the one or more processors; a first communication interface configured to communicatively couple the one or more processors to a Long Range (LoRa) wide area network (LoRaWAN) communication link; and a second communication interface configured to communicatively couple the one or more processors to the plurality of smart devices and to a user device associated with an occupant of the unit via a non-LoRaWAN communication link”); and
generate a command configured to disable or enable the one or more access credentials identified in the control information (claim 2 teaches “The system of claim 1 where electronic door lock comprises an offline door lock and the command is further configured to disable at least one access credential stored at a memory of the offline door lock”).
Marcinkowski  does not expressly teach, “where the one or more processors are configured to: 
receive control information associated with the smart door lock from the property management platform via the WAN communication link, the control information identifying one or more access credentials to be disabled or enabled with respect to the smart door lock; and 
transmit a command to the smart door lock via the non-WAN communication link, the command configured to modify access credential validation information stored at the smart door lock to disable or enable the one or more access credentials.”
LI teaches a system comprising code generation and a smart door lock where the one or more processors are configured to: 
receive control information associated with the smart door lock from the property management platform via the WAN communication link, the control information identifying one or more access credentials to be disabled or enabled with respect to the smart door lock ([0003] teaches that a user sends a command to add a password to the background through a webpage (corresponding to “property management platform”) wherein the command is transmitted to the gateway through the Internet and then transmitted to the smart door lock; ([0105] teaches that the system is configured to delete a specific password or one or more selected passwords)); and 
transmit a command to the smart door lock via the non-WAN communication link, the command configured to modify access credential validation information stored at the smart door lock to disable or enable the one or more access credentials ([0078] teaches transmitting the verification code to a keypad unit  followed by transmission from the keypad unit to the lock ([0153] teaches that the keypad may send commands to the lock via Bluetooth), thus corresponding to a “non-WAN communication link”).”
Before the effective filing date of the invention, it would have been obvious to modify the system of Marcinkowski per the teachings of LI, such that access credentials may be disabled/deleted from the smart lock, for the purpose of preserving memory space by purging the lock’s memory of historical data i.e., passwords, which have not been used for more than a predetermined amount of time.
Li generally teaches in [0003] that a gateway (corresponding to a “hub”) may serve as an intermediary between the server and the lock. Li fails however, to teach that the  gateway may be provided in the form of a thermostat hub. 
	NEMCEK teaches a system whereby a user may interact with a building controller using a remote server and wherein a gateway (see [0047] ) may be integrated into a thermostat (22). This configuration of the thermostat 22, such that it includes a gateway (now reasonably corresponding to a smart thermostat hub) permits wireless communication between the internet/cloud and/or remote devices 25 via a first and/or second network (see [0048]).
Before the effective filing date of the invention, it would have been obvious to further modify the system of Marcinkowski per the teachings of Nemcek, such that the gateway, which permits communication with the smart lock, is integrated into a thermostat device, thus reducing the number of separate components required by the communication network of the system when exercising control over further smart devices.

Regarding claims 2 and 15,
The system of claim 1, where the one or more processors are further configured to: generate second control information associated with the smart door lock; and transmit the second control information to the smart thermostat hub via the WAN communication link to cause the smart thermostat hub to transmit a second command to the smart door lock via the non-WAN communication link (claim 1 of Marcinkowski  teaches , “…the control information including a request for a status check associated with an electronic door lock, identify at least one smart device of the plurality of smart devices based on the control information, the at least one smart device including the electronic door lock, transmit a command derived from the control information to the at least one smart device”; Li teaches in figure 1, command transmission from a gateway to a door lock, while Nemcek teaches that the gateway may be a thermostat.) 

Regarding claim 3,
The art of record teaches,
the second control information indicates actuation of the smart door lock; and
the second command is configured to actuate a locking mechanism of the smart door lock to a locked state (Li teaches that it is known in the art to, “a smart door lock  system based on a dynamic password in the prior art. The implementation process of which needs to rely on one or more wireless communication modules in a smart door lock to realize the request and sending of a password through a gateway and a cloud server…”.)

Regarding claim 4,
The prior art teaches the system of claim 2, where:
the second command is configured to retrieve status information from the smart door lock, and where the one or more processors are further configured to: 
receive the status information from the smart door lock via the non-WAN communication link; and
 transmit the status information to the property management platform via the WAN communication link (claim 1 of Marcinkowski teaches , “…the control information including a request for a status check associated with an electronic door lock, …receive status information from the electronic door lock…”).
Regarding claim 5,
The prior art teaches the system of claim 1, where the second interface is further configured to communicatively couple the one or more processors to a plurality of smart devices via the non-WAN communication link, the plurality of smart devices including the smart door lock (claim 7 of Marcinkowski teaches “… configured to directly couple the one or more processors to the plurality of smart devices via the non-LoRaWAN communication link…”).
Regarding claims 6 and 16,
The prior art teaches the system of claim 5, where the one or more processors are further configured to: receive third control information from the property management platform via the WAN communication link, the third control information including one or more thermostat parameters; and generate one or more thermostat commands configured to modify one or more operational thermostat settings based on the third control information (claim 13 of Marcinkowski teaches, “The method of claim 11 further comprising transmitting … to a second smart device of the plurality of smart devices via the non-LoRaWAN communication link, where the second smart device comprises a thermostat and the second command is configured to adjust a temperature setting of the thermostat.”)
Regarding claims 8 and 17,
The prior art teaches the system of claim 5, where the one or more processors are further configured to: receive fourth control information from the property management platform via the WAN communication link, the fourth control information identifying a smart light fixture of the plurality of smart devices and including information indicating an instruction to turn off the smart light fixture or turn on the smart light fixture; generate one or more light fixture commands configured to turn off the smart light fixture or turn on the smart light fixture based on the fourth control information; and transmit the one or more light fixture commands to the smart light fixture via the non-WAN communication link (claim 3 of Marcinkowski teaches “… command to be transmitted to a second smart device of the at least one smart device via the non-LoRaWAN communication link, the second smart device comprises a thermostat and the second command is configured to adjust a temperature setting of the thermostat, or the second smart device comprises a smart light fixture and the second command is configured to turn off or turn on the smart light fixture.”).
Regarding claims 10 and 19,
The prior art teaches the system of claim 1, where the non-WAN communication link comprises at least one of a Wireless Fidelity (Wi-Fi) communication link, a ZigBee communication link, a Bluetooth communication link, and a Bluetooth Low Energy (BLE) communication link(see claim 7 of Marcinkowski).

Regarding claims 13 and 20,
The prior art teaches the system of claim 1, where the WAN communication link comprises a Long Range (LoRa) wide area network (LoRaWAN) communication link (see claim 7 of Marcinkowski).

Allowable Subject Matter
Claims 7, 9, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689